Citation Nr: 0500171	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from July 1959 to February 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO determined 
that no new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left ankle disorder.  


FINDINGS OF FACT

1.  In July 1985, the RO denied service connection for a left 
ankle disorder.  The RO properly notified the veteran of the 
decision that same month, and she did not appeal it.

2.  Since the July 1985 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a left ankle disorder, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has not been received.


CONCLUSIONS OF LAW

1.  The July 1985 RO decision denying service connection for 
a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2004).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a left ankle disorder, and the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2002 letter, the RO informed the appellant of the 
VCAA and its effect on her claim.  In addition, the appellant 
was advised, by a February 2003 statement of the case (SOC), 
of the pertinent law, and what the evidence must show in 
order to substantiate the claim.  The SOC also advised her of 
the evidence that was of record.  The Board therefore 
believes that appropriate notice has been given in this case.  
The appellant has responded to the RO's March 2002 
communication by indicating that she had no further 
information or evidence to submit regarding her appeal, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit 
evidence, and to attend a hearing before a Veterans Law 
Judge, which she declined.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  A medical examination is 
unnecessary in the present case prior to a finding that new 
and material evidence has been submitted to reopen a claim.  
The duty to provide a medical examination applies to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  As will be 
discussed below, new and material evidence has not been 
presented as to the claim in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Therefore, the requirements the VCAA 
have been met.

Thus, in sum, the veteran was informed of the duty to notify, 
and of the duty to assist and to obtain records, 
examinations, and/or opinions.  The veteran was specifically 
advised of the type of evidence that is necessary to support 
the claim.  She has also been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  VA has satisfied its duty to assist the appellant 
in apprising her as to the evidence needed, and in obtaining 
evidence pertaining to her claim, under both former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records (SMRs) are entirely 
negative for any complaints, treatment, or diagnosis related 
to the left ankle, and do not document any left ankle injury.  
The January 1962 separation examination report reflects that 
clinical evaluation of the lower extremities was normal and 
that the veteran denied having any foot trouble.

In March 1985, the veteran filed a claim seeking service 
connection for a left ankle disorder, claiming that a left 
ankle injury was sustained in 1961 at Fort Holabird, 
Maryland.

A VA medical examination was conducted in June 1985.  The 
veteran reported that she had sustained a left ankle injury 
during service when she was struck on the left ankle by a 
baseball, injuring her veins.  X-ray films of the left ankle, 
made in conjunction with the examination, revealed no 
significant abnormality.  Diagnoses of periositis of the left 
medial malleolus with irregularity of the bones, and 
traumatic varicosities over the left medial malleolus, were 
made.

In July 1985, the RO denied the claim, on the basis that the 
SMRs did not show any treatment of the left ankle during 
service, nor were any left ankle problems reported on the 
separation examination report.  The veteran did not appeal 
that decision.

VA medical records dated from 1985 to 1993 are entirely 
negative for any mention of a left ankle injury or any 
indication of complaints, treatment, or a diagnosis related 
to the left ankle.  The records do reflect that the veteran 
was treated during this time for bipolar disorder and 
schizophrenia.

In April 2000, the veteran filed to reopen the left ankle 
claim.  VA records contain reference to a motor vehicle 
accident apparently occurring in 1998, which resulted in 
multiple fractures affecting the left hip, pelvis, and knee.  
Left hip surgery was performed in November 1998, and the 
veteran became a resident of a VA medical center from 
December 1998.  A February 1999 record states that the 
veteran had developed left deep vein thrombosis.  

In an October 2000 rating decision, the RO determined that no 
new and material evidence had been presented warranting 
reopening of the claim for a left ankle disorder. 

VA records dated in 2000 and 2001 include an entry dated in 
December 2000, at which time the veteran gave a history of a 
left ankle injury in service, occurring when a baseball 
struck her directly on the ankle, resulting in a contusion.  
She reported that since that time her symptoms had included: 
dilated veins on the left ankle, intermittent swelling, 
decreased range of motion, and infrequent pain.  X-ray films 
revealed osteoporosis and osteoarthritis of the left ankle.  
An assessment of chronic strain of the left ankle with 
underlying osteoarthritis was made.  The doctor noted that 
this condition could have resulted from an old injury.  A 
March 2001 record reflects that the veteran gave the same 
history of the left ankle injury and reported that it was 
treated with an ice pack, with no further treatment.  An 
entry dated in August 2001 reflects that the veteran 
complained of left ankle weakness, aggravated with walking.

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based upon the evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual 
basis, except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.302, 20.1103.

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as she filed her attempt to reopen in April 2000.

IV.  Analysis

In a July 1985 decision, the RO determined that service 
connection for a left ankle disorder was not warranted, 
inasmuch as neither the SMRs nor the separation examination 
made any reference to a left ankle injury or to complaints, 
treatment, or diagnosis relating to the left ankle.  The 
veteran was notified of that decision in July 1985, and did 
not appeal.  The July 1985 rating action represents the most 
recent final decision regarding this claim.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103.  Accordingly, the Board must 
review the evidence submitted since the July 1985 decision in 
order to ascertain whether new and material evidence has been 
submitted.  Essentially, the critical inquiry as to the claim 
is whether any evidence has been submitted bearing on the 
matter of whether the veteran sustained a left ankle injury 
in service which has resulted in present disability.  

Since the July 1985 rating action, the new clinical evidence 
which has been submitted consists of a VA examination report 
dated in June 1985, at which time the veteran gave an account 
of a left ankle injury occurring in 1961 during service, when 
a baseball hit her on the left ankle, and current diagnoses 
of periositis of the left medial malleolus with irregularity 
of the bones, and traumatic varicosities over the left medial 
malleolus, were made.  Also received were VA records dated in 
2000 and 2001 reflecting that the veteran gave a history of a 
left ankle injury in 1961 and complained of left ankle 
symptoms, and that a diagnosis of chronic strain of the left 
ankle with underlying osteoarthritis was made.  The records 
also contain a December 2000 VA opinion to the effect that 
the present ankle disorder could have resulted from an old 
injury.  The only other evidence received since the previous 
final decision consists of statements from the veteran 
herself, giving a history of the left ankle injury in 1961 
and stating that she believes it is related it to her 
currently manifested left ankle problems.  

There is no question that the evidence presented is new, as 
it was recently generated and was not of record at the time 
of the previous decision by the RO.  However, the Board must 
conclude that the evidence is not material, as it still fails 
to establish that the veteran sustained a chronic left ankle 
injury during service.  

Essentially, the first reference indicative of any left ankle 
problems and report of a left ankle injury in service 
occurred in 1985, more than 20 years after service.  In 
essence, this new evidence pertains to the veteran's post-
service left ankle condition as it existed in 1985, more than 
20 years following service, with a reference to an 
undocumented, unsubstantiated, and remote medical history of 
claimed left ankle injury during service.  Accordingly, this 
evidence, although new, is not material.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in-
service event), does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

Moreover, there is an approximately 15-year gap in the 
evidence between 1985 and 2000, until the veteran's next 
reference to a left ankle injury in service and a current 
diagnosis of a left ankle condition, i.e., chronic strain of 
the left ankle with underlying osteoarthritis, which was made 
in December 2000.  Again, in Morton v. Principi, 3 Vet. 
App. 508 (1992), the Court held that medical records merely 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.

With respect to the diagnosis and opinion of the VA physician 
rendered in December 2000, at which time an assessment of 
chronic strain of the left ankle with underlying 
osteoarthritis was made and the doctor noted that this 
condition could have resulted from an old injury (as reported 
by the veteran), the Board does not consider this material 
evidence for the following reasons.  The Board notes that the 
presumption of credibility of evidence of new and material 
evidence as discussed in Justus v. Principi, 3 Vet. App. 510 
(1992), is not absolute, there are exceptions to that 
presumption which are applicable in this case.  It is 
significant that the VA doctor's opinion as to history was 
based solely upon statements made by the veteran.  The Court 
has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 
at 409.  The Court of Appeals for Veterans Claims has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In essence, for the aforementioned reasons, the Board must 
conclude that the VA medical records dated from 2000 forward, 
to include the opinion of the VA doctor made in December 
2000, although they are new, are not material to the matter 
of whether a chronic left ankle injury was sustained during 
service and continued to the present time.  Therefore, this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

Since the July 1985 rating action, the veteran has submitted 
her own statements to the effect that she sustained a left 
ankle injury in 1961 which has resulted in chronic residuals 
and currently manifested problems.  These statements are 
essentially repetitive of statements made prior to July 1985.  
As such, the statements are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, the evidence on file 
contains no documented medical evidence which supports the 
veteran's contentions of a medical history of a left ankle 
injury in service.  The Board certainly has no reason to 
doubt the veteran's account of what happened to her in 
service, and respects her right to offer her opinion, but he 
is not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In conclusion, the evidence submitted for the record since 
July 1985 fails to constitute evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, supra.  In this 
regard, the evidence does not establish the occurrence of any 
left injury or chronic left ankle problems during service, 
and fails to document any left ankle problems until more than 
20 years after service.  In this case, upon consideration of 
the totality of the evidence of record, both prior to and 
following the RO's July 1985 decision, the Board concludes 
that new and material evidence has not been submitted.  The 
claim may therefore not be reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  Having found that 
the evidence is not new and material, no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991)


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left ankle disorder 
remains denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


